Case 4:20-cv-01455 Document 1-5 Filed on 04/24/20 in TXSD Page 1 of 21




                EXHIBIT D
                                                                                                                Filed
     Case 4:20-cv-01455 Document 1-5 Filed on 04/24/20 in TXSD Page 2 of 21                      3/20/2020 1:15 PM
                                                                                           Beverley McGrew Walker
                                                                                                       District Clerk
                                                                                           Fort Bend County, Texas
                                                                                             Sabrina Schiro

                                       20-DCV-272528
                         CAUSE NO. ___________________________

SERGIO AND CYNTHIA VILLA,             §            IN THE JUDICIAL COURT OF
                                      §
     Plaintiffs,                      §
                                      §
V.                                    §            FORT BEND COUNTY, TEXAS
                                      §
ALLSTATE TEXAS LLOYDS AND MARIO §
CAPMANY,                              §
                                      §    Fort Bend County - 434th Judicial District Court
     Defendants.                      §                ______ DISTRICT COURT
______________________________________________________________________________

              PLAINTIFFS’ ORIGINAL PETITION, JURY DEMAND,
                       AND REQUEST FOR DISCLOSURE
______________________________________________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Sergio and Cynthia Villa, (“Plaintiffs”), and file Plaintiffs’ Original

Petition, Jury Demand, and Request for Disclosure, complaining of Allstate Texas Lloyds

(“Allstate”) and Mario Capmany (“Capmany”) (or collectively “Defendants”) and for cause of

action, Plaintiffs respectfully show the following:

                               DISCOVERY CONTROL PLAN

1.     Plaintiffs intend to conduct discovery under Level 3, Texas Rules of Civil Procedure 190.4.

                                            PARTIES

2.     Plaintiffs, Sergio and Cynthia Villa reside in Fort Bend County, Texas.

3.     Defendant, Allstate Texas Lloyds, is a Texas insurance company, engaged in the business

       of insurance in the State of Texas. Allstate Texas Lloyds may be served through its

       registered agent for service: c/o C T Corporation System, 1999 Bryan Street, Suite 900,

       Dallas, Texas 75201-3136. Plaintiffs request service at this time.

4.     Defendant Mario Capmany is an individual resident of Jasper, Texas. Capmany may be
     Case 4:20-cv-01455 Document 1-5 Filed on 04/24/20 in TXSD Page 3 of 21



       served with citation at the address listed with the Texas Department of Insurance: 15247

       FM 777 Jasper, Texas 75951. Plaintiffs request service at this time.

                                          JURISDICTION

5.     The Court has jurisdiction over Allstate Texas Lloyds because this Defendant engages in

       the business of insurance in the State of Texas, and the causes of action arise out of

       Allstate’s business activities in the state, including those in Fort Bend County, Texas, with

       reference to this specific case.

6.     The Court has jurisdiction over Capmany because this Defendant engages in the business

       of adjusting insurance claims in the State of Texas, and the causes of action arise out of

       this Defendant’s business activities in the State of Texas, including those in Fort Bend

       County, Texas, with reference to this specific case.

                                             VENUE

7.     Venue is proper in Fort Bend County, Texas because the insured property is located in Fort

       Bend County, Texas, and all or a substantial part of the events giving rise to this lawsuit

       occurred in Fort Bend County, Texas. TEX. CIV. PRAC. & REM. CODE § 15.032.

                                             FACTS

8.     Plaintiffs assert claims for breach of contract, common law bad faith, violations of sections

       541 and 542 of the Texas Insurance Code, and violations of the Texas DTPA, fraud,

       negligence, and gross negligence.

9.     Plaintiffs own an Allstate Texas Lloyds insurance policy, number 000944365013 (“the

       Policy”). At all relevant times, Plaintiffs owned the insured premises located at 24818

       Sageford Court, Katy, Texas 77494 (“the Property”).


                                                 2
      Case 4:20-cv-01455 Document 1-5 Filed on 04/24/20 in TXSD Page 4 of 21



10.     Allstate Texas Lloyds or its agent sold the Policy, insuring the Property, to Plaintiffs.

        Allstate Texas Lloyds represented to Plaintiffs that the Policy included hail and windstorm

        on or about May 9, 2019, the Property sustained extensive damage resulting from a severe

        storm that passed through the Katy/Fort Bend County, Texas area.

11.     In the aftermath of the hail and windstorm, Plaintiffs submitted a claim to Allstate against

        the Policy for damage to the Property. Allstate assigned claim number 0560908949 to

        Plaintiffs’ claim.

12.     Plaintiffs asked Allstate to cover the cost of damage to the Property pursuant to the Policy.

13.     Allstate hired or assigned its agent, Capmany, to inspect and adjust the claim. Capmany

        conducted an inspection on or about September 22, 2019, according to the information

        contained in his estimate. Capmany’s findings generated an estimate of damages totaling

        $635.23. After application of depreciation and the $2,173.00 deductible, Plaintiffs were

        left without adequate funds to make repairs on the entirety of their claim.

14.     Allstate, through its agent, Capmany, conducted a substandard and improper inspection of

        the Property, which grossly undervalued the cost of repairs in its estimate and yielded an

        unrealistic amount to underpay coverage.

15.     Allstate and Capmany have ultimately refused full coverage which includes, but is not

        limited to, replacement of the roof and additional exterior damage. Specifically, Capmany

        found damage to only the ridge edge cap and ridge cap of Plaintiffs’ roof. The third-party

        inspector hired to review the damage to the Property found damage to both the main

        building modified bitumen roofs and metal roofs. In addition, the third-party inspector

        found damage to counter flashings, exhaust caps, digital satellite systems, drain cover that


                                                  3
      Case 4:20-cv-01455 Document 1-5 Filed on 04/24/20 in TXSD Page 5 of 21



        were completely absent from Capmany’s estimate. The storm compromised the integrity

        of the roof allowing water to travel into and cause damage to the interior.

16.     The damage to Plaintiffs’ Property is currently estimated at $12,852.47.

17.     Capmany had a vested interest in undervaluing the claims assigned to him by Allstate in

        order to maintain his employment. The disparity in the number of damaged items in his

        report compared to that of the third-party inspector’s as well as the difference in valuation

        is evidence of unfair claims handling practices on the part of Capmany.

18.     Furthermore, Capmany was aware of Plaintiffs’ deductible prior to inspecting the Property.

        Capmany had advanced knowledge of the damages he needed to document in order to be

        able to deny the claim.

19.     Capmany misrepresented the actual amount of damage Plaintiffs’ Property sustained in

        addition to how much it would cost to repair the damage. Capmany made these

        misrepresentations as a licensed Texas adjuster with the hope that Plaintiffs would rely on

        his expertise and accept the bad faith estimate as a true representation of the damages.

20.     After reviewing Plaintiffs’ Policy, Capmany misrepresented that the damage was caused

        by non-covered perils. Capmany used his expertise to fabricate plausible explanations for

        why visible damage to Plaintiffs’ Property would not be covered under the policy.

21.     As stated above, Allstate and Capmany improperly and unreasonably adjusted Plaintiffs’

        claim. Without limitation, Allstate and Capmany misrepresented the cause of, scope of,

        and cost to repair damages to Plaintiffs’ Property, as well as the amount of insurance

        coverage for Plaintiffs’ claim or loss under the Policy.

22.     Allstate and Capmany made these and other false representations to Plaintiffs, either


                                                  4
      Case 4:20-cv-01455 Document 1-5 Filed on 04/24/20 in TXSD Page 6 of 21



        knowingly or recklessly, as a positive assertion, without knowledge of the truth. Allstate

        and Capmany made these false representations with the intent that Plaintiffs act in

        accordance with the misrepresentations regarding the grossly deficient damage and repair

        estimates prepared Capmany.

23.     Plaintiffs relied on Allstate’s and Capmany’s misrepresentations, including but not limited

        to those regarding coverage, the cause of, scope of, and cost to repair the damage to

        Plaintiffs’ Property. Plaintiffs’ damages are the result of Plaintiffs reliance on these

        misrepresentations.

24.     Upon receipt of the inspection and estimate reports from Capmany, Allstate failed to assess

        the claim thoroughly. Based upon Capmany’s grossly unreasonable, intentional, and

        reckless failure to investigate the claim properly prior to underpaying coverage, Allstate

        failed to provide coverage due under the Policy, and Plaintiffs suffered damages.

25.     Because Allstate and Capmany failed to provide coverage for Plaintiffs’ insurance claim,

        Plaintiffs have been unable to complete any substantive repairs to the Property. This has

        caused additional damage to Plaintiffs’ Property.

26.     Furthermore, Allstate and Capmany failed to perform their contractual duties to Plaintiffs

        under the terms of the Policy. Specifically, Capmany performed an unreasonable and

        substandard inspection that allowed Allstate to refuse to pay full proceeds due under the

        Policy, although due demand was made for an amount sufficient to cover the damaged

        Property, and all conditions precedent to recover upon the Policy were carried out by

        Plaintiffs.

27.     Allstate’s and Capmany’s misrepresentations, unreasonable delays, and continued denials


                                                 5
      Case 4:20-cv-01455 Document 1-5 Filed on 04/24/20 in TXSD Page 7 of 21



        constitute a breach of the statutory obligations under Chapters 541 and 542 of the Texas

        Insurance Code. Thus, the breach of the statutory duties constitutes the foundation of a

        breach of the insurance contract between Defendant and Plaintiffs.

28.     Allstate’s and Capmany’s conduct constitutes a violation of the Texas Insurance Code,

        Unfair Settlement Practices. TEX. INS. CODE §541.060(a) (1). Allstate and Capmany

        have failed to settle Plaintiffs’ claim in a fair manner, although they were aware of their

        liability to Plaintiffs under the Policy. Specifically, Allstate and Capmany have failed to,

        in an honest and fair manner, balance their own interests in maximizing gains and limiting

        disbursements, with the interests of Plaintiffs by failing to timely pay Plaintiffs coverage

        due under the Policy.

29.     Allstate’s and Capmany’s conduct constitute a violation of the Texas Insurance Code,

        Unfair Settlement Practices.      TEX. INS. CODE §541.060(a) (2) (A).          Allstate and

        Capmany failed to provide Plaintiffs a reasonable explanation for underpayment of the

        claim.

30.     Additionally, after Allstate received statutory demand on or about January 20, 2020,

        Allstate has not communicated that any future settlements or payments would be

        forthcoming to pay for the entire loss covered under the Policy, nor did it provide any

        explanation for failing to settle Plaintiffs’ claim properly.

31.     Allstate’s and Capmany’s conduct constitutes a violation of the Texas Insurance Code,

        Unfair Settlement Practices. TEX. INS. CODE §541.060(a) (4). Capmany performed a

        biased and intentionally substandard inspection designed to allow Allstate to refuse to

        provide full coverage to Plaintiffs under the Policy.


                                                   6
      Case 4:20-cv-01455 Document 1-5 Filed on 04/24/20 in TXSD Page 8 of 21



32.     Specifically, Allstate and Capmany performed an outcome-oriented investigation of

        Plaintiffs’ claims, which resulted in a biased, unfair, and inequitable evaluation of

        Plaintiffs’ losses on the Property.

33.     Allstate’s conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of

        Claims. TEX. INS. CODE §542.055. Due to Capmany subpar inspection, Allstate failed

        to reasonably accept or deny Plaintiffs’ full and entire claim within the statutorily mandated

        time after receiving all necessary information.

34.     Allstate’s conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of

        Claims. TEX. INS. CODE §542.056. Due to Capmany’s intentional undervaluation of

        Plaintiffs’ claims, Allstate failed to meet its obligations under the Texas Insurance Code

        regarding timely payment of the claim. Specifically, Capmany’s understatement of the

        damage to the Property caused Allstate to delay full payment of Plaintiffs’ claim longer

        than allowed, and Plaintiffs has not received rightful payment for Plaintiffs’ claim.

35.     Allstate and Capmany’s wrongful acts and omissions have forced Plaintiffs to retain the

        professional services of the attorneys and law firm representing him with respect to these

        causes of action.

                       CAUSES OF ACTION AGAINST DEFENDANT
                             ALLSTATE TEXAS LLOYDS

36.     All paragraphs from the fact section of this petition are hereby incorporated into this

        section.

                                   BREACH OF CONTRACT

37.     Allstate is liable to Plaintiffs for intentional violations of the Texas Insurance Code, and

        intentional breach of the common law duty of good faith and fair dealing. It follows, then,

                                                  7
      Case 4:20-cv-01455 Document 1-5 Filed on 04/24/20 in TXSD Page 9 of 21



        that the breach of the statutory duties constitutes the foundation of an intentional breach of

        the insurance contract between Allstate and Plaintiffs.

38.     Allstate’s failure and/or refusal to pay adequate coverage as obligated under the Policy,

        and under the laws of the State of Texas, constitutes a breach of Allstate’s insurance

        contract with Plaintiffs.

              NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                     UNFAIR SETTLEMENT PRACTICES

39.     Allstate’s conduct constitutes multiple violations of the Texas Insurance Code, Unfair

        Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this article are

        actionable by TEX. INS. CODE §541.151.

40.     Allstate’s unfair settlement practice of misrepresenting to Plaintiffs’ material facts relating

        to coverage constitutes an unfair method of competition and a deceptive act or practice in

        the business of insurance. TEX. INS. CODE §541.060(a) (1).

41.     Allstate’s unfair settlement practice of failing to attempt in good faith to make a prompt,

        fair, and equitable settlement of the claim, even though Allstate’s liability under the Policy

        was reasonably clear, constitutes an unfair method of competition and a deceptive act or

        practice in the business of insurance. TEX. INS. CODE §541.060(a) (2) (A).

42.     Allstate’s unfair settlement practice of failing to provide Plaintiffs a prompt and reasonable

        explanation of the basis in the Policy, in relation to the facts or applicable law, for

        underpayment and denial of the claim, constitutes an unfair method of competition and a

        deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a) (3).




                                                  8
      Case 4:20-cv-01455 Document 1-5 Filed on 04/24/20 in TXSD Page 10 of 21



43.     Allstate’s unfair settlement practice of refusing to pay Plaintiffs’ full claim without

        conducting a reasonable investigation constitutes an unfair method of competition and a

        deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a) (7).

              NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                     THE PROMPT PAYMENT OF CLAIMS

44.     Allstate’s conduct constitutes multiple violations of the Texas Insurance Code, Prompt

        Payment of Claims. All violations made under this article are actionable under TEX. INS.

        CODE §542.060.

45.     Allstate’s delay in paying Plaintiffs’ claim following receipt of all items, statements, and

        forms reasonably requested and required, for longer than the amount of time provided,

        constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

            BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

46.     Allstate’s conduct constitutes a breach of the common law duty of good faith and fair

        dealing owed to an insured in insurance contracts.

47.     Allstate’s failure to adequately and reasonably investigate and evaluate Plaintiffs’ claim,

        even though Allstate knew or should have known by the exercise of reasonable diligence

        that liability was reasonably clear, constitutes a breach of the duty of good faith and fair

        dealing.

                                      DTPA VIOLATIONS

48.     Allstate’s conduct constitutes multiple violations of the Texas Deceptive Trade Practices

        Act (“DTPA”), TEX. BUS. & COM. CODE 17.41–63. Plaintiffs is a consumer of goods

        and services provided by Allstate pursuant to the DTPA. Plaintiffs have met all conditions



                                                 9
Case 4:20-cv-01455 Document 1-5 Filed on 04/24/20 in TXSD Page 11 of 21



  precedent to bring this cause of action against Allstate. Specifically, Allstate’s violations

  of the DTPA include, without limitation, the following matters:

  A.     By its acts, omissions, failures, and conduct, Allstate has violated sections

         17.46(b)(2), (5), (7), (9), (12), (20) and (24) of the DTPA. Allstate’s violations

         include, (1) unreasonable delays in the investigation, adjustment, and resolution of

         Plaintiffs’ claim, (2) failure to give Plaintiffs the benefit of the doubt, and (3) failure

         to pay for the proper repair of Plaintiffs’ property when liability has become

         reasonably clear, which gives Plaintiffs the right to recover under section

         17.46(b)(2).

  B.     Allstate represented to Plaintiffs that the Policy and Allstate’s adjusting agent and

         investigative services had characteristics or benefits they did not possess, which

         gives Plaintiffs the right to recover under section 17.46(b)(5) of the DTPA.

  C.     Allstate represented to Plaintiffs that Allstate’s Policy and adjusting services were

         of a particular standard, quality, or grade when they were of another, in violation

         of section 17.46(b)(7) of the DTPA.

  D.     Allstate advertised the Policy and adjusting services with the intent not to sell them

         as advertised, in violation of section 17.46(b)(9) of the DTPA.

  E.     Allstate breached an express warranty that the damages caused by wind and hail

         would be covered under the Policy. This breach entitles Plaintiffs to recover under

         sections 17.46(b) (12) and (20) and 17.50(a) (2) of the DTPA.

  F.     Allstate’s actions are unconscionable in that Allstate took advantage of Plaintiffs’

         lack of knowledge, ability, and experience to a grossly unfair degree. Allstate’s


                                             10
      Case 4:20-cv-01455 Document 1-5 Filed on 04/24/20 in TXSD Page 12 of 21



               unconscionable conduct gives Plaintiffs a right to relief under section 17.50(a) (3)

               of the DTPA; and

        G.     Allstate’s conduct, acts, omissions, and failures, as described in this petition, are

               unfair practices in the business of insurance in violation of section 17.50(a)(4) of

               the DTPA.

49.     Each of the above-described acts, omissions, and failures of Allstate is a producing cause

        of Plaintiffs’ damages. All of Allstate’s acts, omissions, and failures were committed

        “knowingly” and “intentionally,” as defined by the Texas Deceptive Trade Practices Act.

                                              FRAUD

50.     All allegations above are incorporated herein.

51.     Allstate is liable to Plaintiffs for common law fraud.

52.     Each and every misrepresentation described above concerned material facts that absent

        such representations, Plaintiffs would not have acted as Plaintiffs did, and Allstate knew

        its representations were false or made recklessly without any knowledge of their truth as a

        positive assertion.

53.     Allstate made the statements intending that Plaintiffs act upon them. Plaintiffs then acted

        in reliance upon the statements, thereby causing Plaintiffs to suffer injury constituting

        common law fraud.

             CAUSES OF ACTION AGAINST DEFENDANT MARIO CAPMANY

              NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                     UNFAIR SETTLEMENT PRACTICES

54.     All allegations above are incorporated herein.



                                                 11
      Case 4:20-cv-01455 Document 1-5 Filed on 04/24/20 in TXSD Page 13 of 21



55.     Capmany’s conduct constitutes multiple violations of the Texas Insurance Code, Unfair

        Claim Settlement Practices Act. TEX. INS. CODE §541.060(a).

56.     Capmany is individually liable for his unfair and deceptive acts, irrespective of the fact that

        he was acting on behalf of Allstate, because Capmany is a “person,” as defined by TEX.

        INS. CODE §541.002(2).

57.     Capmany knowingly underestimated the amount of damage to the Property. As such,

        Capmany failed to adopt and implement reasonable standards for the investigation of the

        claim arising under the Policy. TEX. INS. CODE §542.003(3).

58.     Furthermore, Capmany did not attempt in good faith to affect a fair, prompt, and equitable

        settlement of the claim. TEX. INS. CODE §542.003(4).

59.     Capmany’s unfair settlement practice of failing to provide Plaintiffs a prompt and

        reasonable explanation of the basis in the Policy, in relation to the facts or applicable law,

        for partial denial of the claim, also constitutes an unfair method of competition and an

        unfair and deceptive act or practice. TEX. INS. CODE §541.060(a)(3).

60.     Capmany’s unfair settlement practice of failing to attempt in good faith to make a prompt,

        fair, and equitable settlement of the claim, even though liability under the Policy was

        reasonably clear, constitutes an unfair method of competition and a deceptive act or

        practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

                                       DTPA VIOLATIONS

61.     All allegations above are incorporated herein.

62.     Capmany’s conduct constitutes multiple violations of the Texas Deceptive Trade Practices

        Act (“DTPA”), TEX. BUS. & COM. CODE 17.41–63. Plaintiffs is a consumer of goods


                                                  12
Case 4:20-cv-01455 Document 1-5 Filed on 04/24/20 in TXSD Page 14 of 21



  and services provided by Capmany pursuant to the DTPA.            Plaintiffs have met all

  conditions precedent to bringing this cause of action against Capmany. Specifically,

  Capmany’s violations of the DTPA include the following matters:

  A.     By this Defendant’s acts, omissions, failures, and conduct, Capmany has violated

         sections 17.46(b)(2), (5), and (7) of the DTPA. Capmany’s violations include, (1)

         failure to give Plaintiffs the benefit of the doubt, and (2) failure to write up an

         estimate reflecting the proper repair of Plaintiffs’ Property when liability has

         become reasonably clear, which gives Plaintiffs the right to recover under section

         17.46(b)(2).

  B.     Capmany represented to Plaintiffs that the Policy and his adjusting and

         investigative services had characteristics or benefits they did not possess, which

         gives Plaintiffs the right to recover under section 17.46(b)(5) of the DTPA.

  C.     Capmany represented to Plaintiffs that the Policy and his adjusting services were

         of a particular standard, quality, or grade when they were of another, in violation

         of section 17.46(b)(7) of the DTPA.

  D.     Capmany’s actions are unconscionable in that Capmany took advantage of

         Plaintiffs’ lack of knowledge, ability, and experience to a grossly unfair degree.

         Capmany’s unconscionable conduct gives Plaintiffs a right to relief under section

         17.50(a)(3) of the DTPA; and

  E.     Capmany’s conduct, acts, omissions, and failures, as described in this petition, are

         unfair practices in the business of insurance in violation of section 17.50(a)(4) of

         the DTPA.


                                          13
      Case 4:20-cv-01455 Document 1-5 Filed on 04/24/20 in TXSD Page 15 of 21



63.     Each of Capmany’s above-described acts, omissions, and failures is a producing cause of

        Plaintiffs’ damages. All acts, omissions, and failures were committed “knowingly” and

        “intentionally” by Capmany, as defined by the Texas Deceptive Trade Practices Act. TEX.

        BUS. & COM. CODE 17.45.

                                              FRAUD

64.     All allegations above are incorporated herein.

65.     Allstate assigned or hired Capmany to adjust the claim.

        a.     Capmany had a vested interest in undervaluing the claims assigned to him by

               Allstate in order to maintain his employment. The disparity in valuation of

               damages is evidence of fraud.

        b.     Capmany made misrepresentations as to the amount of damage Plaintiffs’ Property

               sustained as well as misrepresentations regarding how much it would cost to repair

               the damage to Plaintiffs’ property.

                                         NEGLIGENCE

1.      All allegations above are incorporated herein.

2.      Capmany was negligent in his actions with regard to his adjusting of Plaintiffs’ claim and

        violated the standard of care for an insurance adjuster licensed in the state of Texas. Those

        failures include one or more of the following acts or omissions:

        a.     Failure to conduct a reasonable inspection;

        b.     Failure to include covered damage that would be discovered as a result of

               reasonable inspection;

        c.     Failure to identify the proper cause and scope of the damage to Plaintiffs’ Property;


                                                 14
     Case 4:20-cv-01455 Document 1-5 Filed on 04/24/20 in TXSD Page 16 of 21



       d.     Failure to identify the cost of proper repairs to Plaintiffs’ Property; and

       e.     Failure to communicate to Plaintiffs the reasons for specific determinations made

              regarding the inclusion or exclusion of damage to Plaintiffs’ Property.

3.     Capmany’s acts and/or omissions constitute negligence. His conduct was therefore a

       proximate cause of the damages sustained by Plaintiffs.

4.     At all relevant times, Capmany was an agent or employee of Defendant Allstate.

5.     Capmany’s unreasonable inspection was performed within the course and scope of his

       duties with Defendant Allstate. Therefore, Allstate is also liable for the negligence of

       Capmany through the doctrine of respondeat superior.

                                   GROSS NEGLIGENCE

6.     All allegations above are incorporated herein.

7.     Capmany’s actions or omissions constitute gross negligence as defined in TEX. CIV. P.

       & REM. CODE § 41.001 (11)(A) and (B):

       a.     Capmany’s actions, when viewed objectively from the standpoint of the actor at the

              time of their occurrence involves an extreme degree of risk, considering the

              probability and magnitude of potential harm to Plaintiffs; and

       b.     Capmany had actual, subjective awareness of the risk involved but nevertheless

              proceeded with conscious indifference to the rights, safety, and/or welfare of

              Plaintiffs.

8.     Capmany intentionally misrepresented the scope and amount of damages on the estimate

       prepared for Plaintiffs’ Property on behalf of Allstate. His estimate was to such an extreme

       degree below what another licensed adjuster would have done in this situation (as


                                                15
      Case 4:20-cv-01455 Document 1-5 Filed on 04/24/20 in TXSD Page 17 of 21



        evidenced by the Third-Party Adjuster’s estimate); it was also in complete disregard for

        the risk and harm Plaintiffs would suffer if the actual damages to the Property were allowed

        to persist unrepaired.

                                         KNOWLEDGE

9.      Defendant made each of the acts described above, together and singularly, “knowingly,”

        as defined in the Texas Insurance Code, and each was a producing cause of Plaintiffs’

        damages described herein.

                                   WAIVER AND ESTOPPEL

10.     Defendants waived and are estopped from asserting any coverage defenses, conditions,

        exclusions, or exceptions to coverage not contained in any reservation of rights letter to

        Plaintiffs.

                                            DAMAGES

11.     The damages caused to the Property have not been properly addressed or repaired since the

        claim was made, causing further damage to the Property, and undue hardship and burden

        to Plaintiffs. These damages are a direct result of Defendant’s mishandling of Plaintiffs’

        claims in violation of the laws set forth above.

12.     Plaintiffs currently estimate that actual damages to the Property under the Policy are

        $12,852.47.

13.     Plaintiffs would show that all of the aforementioned acts, taken together or singularly,

        constitute the producing causes of the damages sustained. The above-described acts,

        omissions, failures, and conduct of Defendant has caused Plaintiffs’ damages, which




                                                 16
      Case 4:20-cv-01455 Document 1-5 Filed on 04/24/20 in TXSD Page 18 of 21



        include, without limitation, the cost to properly repair Plaintiffs’ Property and any

        investigative and engineering fees incurred.

14.     For breach of contract, Plaintiffs are entitled to regain the benefit of their bargain, which is

        the amount of their claims, consequential damages, together with attorney’s fees.

15.     For noncompliance with the DTPA and Texas Insurance Code, Unfair Settlement Practices,

        Plaintiffs are entitled to actual damages, which include the loss of benefits owed pursuant

        to the Policy, mental anguish, court costs, and attorney’s fees. For knowing and intentional

        conduct of the acts described above, Plaintiffs ask for three (3) times his actual damages.

        TEX. INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(b) (1).

16.     For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiffs are

        entitled to the amount of their claims, plus the statutorily interest per annum penalty on

        those claims, as damages, as well as pre-judgment interest and reasonable attorney’s fees.

        TEX. INS. CODE §542.060.

17.     For breach of the common law duty of good faith and fair dealing, Plaintiffs are entitled to

        compensatory damages, including all forms of loss resulting from Defendant’s breach of

        duty, such as additional costs, economic hardship, losses due to the nonpayment of the

        amount Allstate owed, exemplary damages, and damages for emotional distress.

18.     Defendant’s breach of the common law duty of good faith and fair dealing was committed

        intentionally, with a conscious indifference to Plaintiffs’ rights and welfare, and with

        “malice,” as that term is defined in Chapter 41 of the Texas Civil Practices and Remedies

        Code. These violations are the type of conduct which the State of Texas protects its citizens

        against by the imposition of exemplary damages. Therefore, Plaintiffs seek the recovery


                                                  17
      Case 4:20-cv-01455 Document 1-5 Filed on 04/24/20 in TXSD Page 19 of 21



        of exemplary damages in an amount determined by the finder of fact sufficient to punish

        Defendants for their wrongful conduct, and to set an example to deter Defendants and

        others from committing similar acts in the future.

19.     For the prosecution and collection of this claim, Plaintiffs have been compelled to engage

        the services of the attorneys subscribed to this pleading. Therefore, under Chapter 38 of

        the Texas Civil Practices and Remedies Code, sections 541 and 542 of the Texas Insurance

        Code, and section 17.50 of the DTPA, Plaintiffs are entitled to recover a sum for the

        reasonable and necessary services of Plaintiffs’ attorneys in the preparation and trial of this

        action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

20.     As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiffs’ counsel states

        that the damages sought are in an amount within the jurisdictional limits of this Court. As

        required by Rule 47(c)(4) of the Texas Rules of Civil Procedure, Plaintiffs’ counsel states

        that Plaintiffs seek only monetary relief of no less than $100,000.00, but no more than

        $200,000.00, including damages of any kind, penalties, costs, expenses, pre-judgment

        interest, and attorney fees. A jury will ultimately determine the monetary relief actually

        awarded, however. Plaintiffs also seek pre-judgment and post-judgment interest at the

        highest legal rate.

                                 REQUESTS FOR DISCLOSURE

21.     Under Texas Rules of Civil Procedure 190 and 194, Plaintiffs request that Defendants

        disclose, within fifty (50) days from the date this request is served, the information or material

        described in Rules 190.2(b)(6) and 194.2.




                                                   18
      Case 4:20-cv-01455 Document 1-5 Filed on 04/24/20 in TXSD Page 20 of 21



                                          JURY DEMAND

22.     Plaintiffs hereby request a jury trial for all causes of action alleged herein, tried before a

        jury consisting of citizens residing in Fort Bend County, Texas. Plaintiffs hereby tender

        the appropriate jury fee.

                                              PRAYER

        Plaintiffs pray that Defendants, Allstate Texas Lloyds, and Mario Capmany, be cited and

served to appear and that upon trial hereof, Plaintiffs Sergio and Cynthia Villa recover from

Defendants, Allstate Texas Lloyds and Mario Capmany such sums as would reasonably and justly

compensate Plaintiffs in accordance with the rules of law and procedure, as to actual,

consequential, and treble damages under the Texas Insurance Code and Texas Deceptive Trade

Practices Act, and all punitive, additional, and exemplary damages as may be found. In addition,

Plaintiffs request the award of attorney’s fees for the trial and any appeal of this case, for all costs

of Court expended on Plaintiffs’ behalf, for pre-judgment and post-judgment interest as allowed

by law, and for any other relief, at law or in equity, to which Plaintiffs may show themselves justly

entitled.




                                                  19
Case 4:20-cv-01455 Document 1-5 Filed on 04/24/20 in TXSD Page 21 of 21



                                            Respectfully submitted,

                                            By: /s/ Chad T. Wilson

                                            Chad T. Wilson
                                            Bar No. 24079587
                                            Tara L. Peveto
                                            Bar No. 24076621
                                            CHAD T. WILSON LAW FIRM PLLC
                                            455 E Medical Center Blvd, Ste 555
                                            Webster, Texas 77598
                                            Telephone: (832) 415-1432
                                            Facsimile: (281) 940-2137
                                            eService to:
                                            eservice@cwilsonlaw.com

                                            ATTORNEYS FOR PLAINTIFFS




                                  20
